Filed 3/25/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 66







State of North Dakota, 		Plaintiff and Appellee



v.



James Elwood Norman, 		Defendant and Appellant







No. 20100296







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr, Assistant State’s Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, N.D. 58501, for plaintiff and appellee; on brief.



James E. Norman, self-represented, P.O. Box 5521, Bismarck, N.D. 58506-5521, defendant and appellant; on brief.

State v. Norman

No. 20100296



Per Curiam.

[¶1]	James Norman appeals from a trial court order denying the State’s motion for an order requiring DNA sample from Norman and denying Norman’s motion resisting the State’s motion and his motions for appointment of counsel and oral argument.  We conclude the trial court’s denial of the State’s motion makes the order favorable to Norman and, therefore, not appealable.   Accordingly, we dispose of Norman’s appeal under N.D.R.App.P. 35.1(a)(1) and (a)(7).  
See, e.g.
, 
Pearce v. North Dakota Workmen’s Compensation Bureau
, 68 N.D. 78, 276 N.W. 917, 918 (1937) (“A party cannot appeal from a judgment wholly in his own favor since he is not aggrieved thereby.”).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Carol Ronning Kapsner

Steven L. Marquart, D.J.



[¶3]	The Honorable Steven L. Marquart, D.J., sitting in place of Sandstrom, J., disqualified.